FILED
6/3/2021 5:46 PM               Case   5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 1 of 8
Mary Angie Garcia
Bexar County District Clerk
                                                                                     2 CITS PPS
Accepted By: Consuelo Gomez                      2021CI11158
Bexar County - 131st District Court
                                                                                                                    A
                                                 CAUSE NO.

              MELISSA CANTU,                                   §                 IN THE DISTRICT COURT
                                                               §
              Plaintiff,                                       §
                                                               §
              VS.                                              §                        JUDICIAL DISTRICT
                                                               §
              WALMART INC. and WAL-MART                        §
              STORES TEXAS, LLC,                               §
                                                               §
                       Defendant.                              §                   BEXAR COUNTY, TEXAS

                     PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES

              TO THE HONORABLE JUDGE OF SAID COURT:

                       Now Comes MELISSA CANTU (hereinafter referred to as Plaintiff) complaining of

              WALMART INC. and WAL-MART STORES TEXAS, LLC (hereinafter referred to

              collectively as Defendant), for such cause of action, would respectfully show unto the court as

              follows:

                                            I.    DISCOVERY CONTROL PLAN

              1.1      Plaintiff pleads that discovery should be conducted in accordance with a discovery control

              plan under Rule 190.4 (Level 3) of the Texas Rules of Civil Procedure.

                                                       II.    PARTIES

              2.1      Plaintiff, MELISSA CANTU, is a resident of Bexar County, Texas.

              2.2      Defendant, WALMART, INC., is a foreign corporation organized and existing under the

              laws of the State of Delaware, authorized to and doing business in Texas. Service is requested

              pursuant to TEX. R. CIV. P. 103 and 106(a)(2) permitting the clerk of the court to serve Defendant

              by private process or by registered or certified mail return receipt requested, a true and correct

              copy of the citation with service of process. Service may be had on Defendant’s registered agent

              for service:



                                                                                                               1
            Case 5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 2 of 8




                                    CT Corporation System
                                    1999 Bryan St., Ste. 900
                                     Dallas, TX 75201-3136

2.3    Defendant, WAL-MART STORES TEXAS, LLC, is a foreign limited liability company

organized and existing under the laws of the State of Delaware, authorized to and doing business

in Texas. Service is requested pursuant to TEX. R. CIV. P. 103 and 106(a)(2) permitting the clerk

of the court to serve Defendant by private process or by registered or certified mail return receipt

requested, a true and correct copy of the citation with service of process. Service may be had on

Defendant’s registered agent for service:

                                    CT Corporation System
                                    1999 Bryan St., Ste. 900
                                     Dallas, TX 75201-3136

                                            III.   VENUE

3.1    Venue of this lawsuit is proper in Bexar County pursuant to TEX. CIV. PRAC. & REM.

CODE ANN. § 15.002 (General Rule), as all or a substantial part of the events or omissions giving

rise to this cause of action occurred in Bexar County, Texas.

3.2    Because venue is proper in Bexar County as to Defendant, WALMART, INC., it is proper

as to any remaining Defendant pursuant to the provisions of Section 15.005 of the Texas Civil

Practice and Remedies Code, which provides that “In a suit in which Plaintiff has established

proper venue against a Defendant, the court also has venue of all the Defendants in all claims or

actions arising out of the same transaction, occurrence, or series of transactions or occurrences.”

                                    IV.        JURISDICTION

4.1    Jurisdiction is appropriate in the Judicial District Court of Bexar County, Texas, in that this

is a lawsuit seeking damages in excess of the minimum jurisdictional limits of the district courts

in the State of Texas.




                                                                                                      2
            Case 5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 3 of 8




4.2    Plaintiff has suffered damages in an amount within the jurisdictional limits of this Court.

Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff in good faith pleads that the

value of this case at this time is more than one million dollars ($1,000,000.00).

                               V.      ALTER-EGO/MISNOMER

5.1    In the event any parties are misnamed or not included herein, it is Plaintiff’s contention

that such was a “misnomer” and/or such parties are/were “alter egos” of parties named herein.

Alternatively, the Plaintiff contends that such “corporate veils” should be pierced to hold such

parties properly included in the interest of justice. In the event that the true parties are

misidentified, Plaintiff hereby asserts reliance upon the doctrine of misidentification.

                                           VI.     FACTS

6.1    At all times material to this cause of action, Defendants were the owners and/or operators

with exclusive control over the Walmart store #1347 located at 1430 Austin Hwy., San Antonio,

Texas 78209 (the “Premises” or the “Walmart Supercenter”).

6.2    On or about September 7, 2019, Plaintiff MELISSA CANTU, was an invitee of WAL-

MART SUPERCENTER #1347 at the Premises, and while shopping at the Premises, she slipped

and fell on a liquid substance on the floor. She then fell and impacted the floor causing her to suffer

severe injuries. Plaintiff continues to suffer as a result of Defendants’ negligence.

6.3    At all times material and relevant to this lawsuit, Plaintiff MELISSA CANTU was a

customer at Defendants’ store. Accordingly, at all times material and relevant to this lawsuit,

Defendants was under a duty to exercise reasonable care for the safety of Plaintiff and others

similarly situated.




                                                                                                     3
            Case 5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 4 of 8




                                 VII.    CAUSES OF ACTION

                                   COUNT 1: NEGLIGENCE

7.1    At the time of said occurrence, Defendants negligently disregarded the safety of customers

that frequent the store. The Defendants failed to provide any warnings of any cautionary signs or

any other form of warning leaving a substance on the floor causing her to slip and fall.

7.2    At the time of said occurrence, Defendants its agents, servants, and employees created a

dangerous condition, which proximately caused the injuries to Plaintiff. Said Defendants failed to

maintain a safe place for Plaintiff to walk, failed to enforce safety regulations and failed to warn

of the dangerous conditions existing on said Premises of which they had actual and/or contractual

control.

7.3    Defendants, owed a duty to Plaintiff to ensure, maintain, properly place, supervise, and

inspect the materials, and procedures used by their employees. Said Defendants owed a duty to

Plaintiff to adequately ensure, maintain, and properly clean substances and/or to place warnings at

the Premises. Said Defendants negligently failed to ensure, maintain, properly place warnings at

the Premises, and failed to properly supervise and inspect the individuals, equipment, materials,

and procedures used by their employees. The Defendants knowingly and willingly left the -

Premises in an unreasonably dangerous and unsafe condition and without any form of warning,

leaving the public and Plaintiff exposed to an unreasonably dangerous condition. As a direct and

proximate result, Plaintiff suffered damages as specified herein, for which Plaintiff now sues.

7.4    The Defendants had a duty to use reasonable care to keep the premises under their

contractual and actual control in a safe condition.

7.5    The Defendants exercised and/or retained actual control over the Premises, individuals,

and construction Premises.




                                                                                                   4
            Case 5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 5 of 8




7.6    Plaintiff alleges that each and every one of the aforesaid careless and negligent acts and/or

omissions on the part of these Defendants constitutes negligence which was and is the proximate

cause and producing cause of the injuries and damages sustained by Plaintiff.

                   COUNT 2: In the Alternative, PREMISES LIABILITY

7.7    Upon information and belief, Defendants’ agents or employees caused the liquid, or other

similar item, a hazardous condition, to be on the floor. Alternatively, Defendants failed to use

reasonable care to protect its customers from the known and unusually high risks accompanying

customer usage of walkways by failing to monitor the highly-trafficked area where Plaintiff fell

and failing to remove the hazardous condition.

7.8    Plaintiff was an invitee at the time of injury. Defendant, as owners and operators of the

premises, owed Plaintiff a duty to inspect the premises and maintain them in a reasonably safe

condition. At the time Plaintiff was injured, the premises posed an unreasonable risk of harm to

Plaintiff and others. Defendant knew or should have known of this condition for the following

reasons:

       •   Defendants’ agents or employees cleaned up some but not all of the liquid, or other
           similar items that constituted a hazardous condition;
       •   Defendants’ agents or employees failed to properly clean up the liquid, or other similar
           items that constituted a hazardous condition;
       •   Defendants’ agents or employees failed to inspect the floor after cleaning up the liquid,
           or other similar items that constituted a hazardous condition, to ensure that the
           hazardous condition was adequately removed;
       •   Defendants’ agents or employees spilled the liquid, or other similar items that
           constituted a hazardous condition;
       •   Defendants’ agents or employees were on the premises at the time of Plaintiff’s injury;
       •   Defendants’ agents or employees failed to perform adequate floor checks of the area in
           question;
       •   Defendants’ agents or employees did not guard or otherwise warn Plaintiff of the
           location of the hazardous material;
       •   Defendants’ agents or employees were aware of the design of the store, and the fact
           that the area in question was well trafficked, yet lacked adequate non-slip flooring;
       •   Defendants’ agent or employees caused the hazardous condition to be on the floor.



                                                                                                  5
              Case 5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 6 of 8




7.9      Additionally, a proximate cause of the fall was Defendants’ failure to use reasonable care

to protect its customers from the known and unusually high risks accompanying customer usage

of walkways.

                                         VIII. DAMAGES

8.1      Plaintiff, MELISSA CANTU, is entitled to the following legal damages as a result of the

conduct of the Defendants:

         A.    Medical, hospital, pharmaceutical expenses in the past;
         B.    Medical, hospital, pharmaceutical expenses that, in reasonable probability she will
               incur in the future;
         C.    Physical pain and suffering in the past;
         D.    Physical pain and suffering that, in reasonable probability, she will suffer in the
               future;
         E.    Mental anguish in the past;
         F.    Mental anguish that, in reasonable probability, she will suffer in the future;
         G.    Disfigurement in the past;
         H.    Disfigurement that, in reasonable probability, she will suffer in the future;
         I.    Physical impairment in the past;
         J.    Physical impairment that, in reasonable probability, she will suffer in the future;
         K.    Loss of enjoyment of life in the past;
         L.    Loss of enjoyment of life that, in reasonable probability, she will be suffered in the
               future;
         M.    Loss of earning capacity in the past; and
         N.    Loss of earning capacity that, in reasonable probability, she will sustain in the future.

8.2      The above enumerated damages were proximately caused by the negligence of the

Defendant and/or their servants, agents and/or employees acting within the course and scope of

their employment and/or agency. Plaintiff, therefore, pleads for an amount of actual damages

which the jury deems reasonable which is in excess of the minimal jurisdictional limits of this

court.

                              IX.     PRE-EXISTING CONDITION

9.1      Pleading further, if it be shown that Plaintiff suffered from some pre-existing injury, disease

and/or condition at the time of the incident made the basis of this lawsuit, that such injury, disease




                                                                                                      6
             Case 5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 7 of 8




and/or condition was aggravated and/or exacerbated by the negligence of the Defendants.

                                      X.       JURY DEMAND

10.1    Plaintiff respectfully requests a trial by jury.

                  XI.      PREJUDGMENT & POSTJUDGMENT INTEREST

11.1    Plaintiff is entitled to recovery of pre-judgment and post-judgment interest.

                    XII.    DESIGNATED E-SERVICE EMAIL ADDRESS

12.1    The following is the undersigned attorney’s designated e-Service email address for all e-

served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 21(f)(2) & 21a: Javier

Herrera – javier@herreralaw.com; Ashlee Herrera – ashlee@herreralaw.com; and Cecilie Martinez

– cecilie@herreralaw.com. This is the undersigned’s only e-service email addresses, and service

through any other email address will be considered invalid.

                             XIII. REQUESTS FOR DISCLOSURE

13.1    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, all parties named herein as

Defendants that have not previously produced the material required to be disclosed under the Texas

Rules of Civil Procedure are to disclose, at or within 30 days after the filing of their Original

Answer, the information and material described in the Texas Rules of Civil Procedure 194.2.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be duly cited

to appear and answer herein, that upon a final trial by jury, that a Judgment be rendered in favor

of Plaintiff and against the Defendants for actual damages in an amount the jury deems reasonable,

which is in excess of the minimum jurisdictional limits of the Court, along with costs of court, pre-

judgment and post-judgment interest as allowed by law, attorneys’ fees, and for all other relief,

legal and equitable, to which Plaintiff is entitled.




                                                                                                   7
Case 5:21-cv-00693 Document 1-2 Filed 07/21/21 Page 8 of 8




                                Respectfully submitted,
                                THE HERRERA LAW FIRM, INC.
                                1800 W. Commerce Street
                                San Antonio, TX 78207
                                Telephone: (210) 224-1054
                                Facsimile:     (210) 228-0887
                          BY:          /s/ - JAVIER L. HERRERA
                                JAVIER L. HERRERA
                                State Bar No. 24075498
                                Email: javier@herreralaw.com
                                ATTORNEYS FOR PLAINTIFF




                                                                 8
